


117 S2062 IS: Stopping America’s Foreign Enemies Through Rail And Infrastructure National Security Act
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2062
IN THE SENATE OF THE UNITED STATES

June 15, 2021
Mr. Cornyn (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
To increase the security of United States rail infrastructure along the North American Interchange Service to the direct and indirect supply of U.S. military and related institutions, to facilitate cross-border trade among the United States, Mexico, or Canada, and for other purposes.


1.Short titlesThis Act may be cited as the Stopping America’s Foreign Enemies Through Rail And Infrastructure National Security Act or the SAFE TRAINS Act. 2.Requirements for railroad freight cars entering service in the United States (a)In generalChapter 207 of title 49, United States Code, is amended by adding at the end the following:

20704.Requirements for railroad freight cars entering service in the United States
(a)DefinitionsIn this section: (1)ComponentThe term component means a part or subassembly of a railroad freight car.
(2)ControlThe term control means the power, whether direct or indirect and whether or not exercised, through the ownership of a majority or a dominant minority of the total outstanding voting interest in an entity, representation on the board of directors of an entity, proxy voting on the board of directors of an entity, a special share in the entity, a contractual arrangement with the entity, a formal or informal arrangement to act in concert with an entity, or any other means, to determine, direct, make decisions, or cause decisions to be made for the entity. (3)Cost of sensitive technologyThe term cost of sensitive technology means the aggregate cost of the sensitive technology located on a railroad freight car.
(4)Country of concernThe term country of concern means a country that— (A)is identified by the Department of Commerce as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of the enactment of the SAFE TRAINS Act;
(B)was identified by the United States Trade Representative in the most recent report required under section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a foreign country included on the priority watch list (as defined in subsection (g)(3) of such section); and (C)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416).
(5)Net costThe term net cost has the meaning given such term in chapter 4 of the USMCA or in any subsequent free trade agreement between the United States, Mexico, and Canada. (6)Qualified facilityThe term qualified facility means a facility that is not owned or under the control of a state-owned enterprise.
(7)Qualified manufacturerThe term qualified manufacturer means a railroad freight car manufacturer that is not owned or under the control of a state-owned enterprise. (8)Railroad freight carThe term railroad freight car means a car designed to carry freight or railroad personnel by rail, including—
(A)a box car; (B)a refrigerator car;
(C)a ventilator car; (D)an intermodal well car;
(E)a gondola car; (F)a hopper car;
(G)an auto rack car; (H)a flat car;
(I)a special car; (J)a caboose car;
(K)a tank car; and (L)a yard car.
(9)Sensitive technologyThe term sensitive technology means any device embedded with electronics, software, sensors, or other connectivity, that enables the device to connect to, collect data from, or exchange data with another device, including— (A)onboard telematics;
(B)remote monitoring software; (C)firmware;
(D)analytics; (E)GPS satellite and cellular location tracking systems;
(F)event status sensors; (G)predictive component condition and performance monitoring sensors; and
(H)similar sensitive technologies embedded into freight railcar components and subassemblies. (10)State-owned enterpriseThe term state-owned enterprise means—
(A)an entity that is owned by, or under the control of, a national, provincial, or local government of a country of concern, or an agency of such government; or (B)an individual acting under the direction or influence of a government or agency described in subparagraph (A).
(11)Substantially transformedThe term substantially transformed means a component of a railroad freight car that undergoes an applicable change in tariff classification as a result of the manufacturing process, as described in chapter 4 and related annexes of the USMCA or in any subsequent free trade agreement between the United States, Mexico, and Canada. (12)USMCAThe term USMCA has the meaning given such term in section 3 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4502).
(b)Requirements for railroad freight cars entering service in the United States
(1)Limitation on railroad freight carsA railroad freight car wholly manufactured on or after the date that is 1 year after the date of the enactment of the SAFE TRAINS Act may only operate on the United States freight railroad interchange system if— (A)the railroad freight car is manufactured, assembled, and substantially transformed, as applicable, by a qualified manufacturer in a qualified facility;
(B)none of the sensitive technology located on the railroad freight car, including components necessary to the functionality of the sensitive technology, originates from a country of concern or is sourced from a state-owned enterprise; and (C)none of the content of the railroad freight car, excluding sensitive technology, originates from a country of concern or is sourced from a state-owned enterprise that has been determined by a recognized court or administrative agency of competent jurisdiction and legal authority to have violated or infringed valid United States intellectual property rights of another, including such a finding by a Federal district court under title 35 or the United States International Trade Commission under section 337 of the Tariff Act of 1930 (19 U.S.C. 1337).
(2)Limitation on railroad freight car content
(A)Percentage limitationNot later than 1 year after the date of the enactment of the SAFE TRAINS Act, a railroad freight car may operate on the United States freight railroad interchange system only if— (i)not more than 20 percent of the content of the railroad freight car, calculated by the net cost of all components of the car and excluding the cost of sensitive technology, originates from a country of concern or is sourced from a state-owned enterprise; or
(ii)not later than 2 years after the date of the enactment of the SAFE TRAINS Act, the percentage described in clause (i) is not more than 15 percent. (B)ConflictThe percentages specified in subparagraph (A) shall apply notwithstanding any apparent conflict with the provisions of chapter 4 of the USMCA.
(c)Regulations and penalties
(1)Regulations requiredNot later than 1 year after the date of the enactment of the SAFE TRAINS Act, the Secretary of Transportation shall issue such regulations as are necessary to carry out this section, including regulations necessary for the monitoring, enforcement, and sensitive technology requirements under this section. (2)Certification requiredTo be eligible to provide a railroad freight car for operation on the United States freight railroad interchange system, the manufacturer of such car shall annually certify to the Secretary that any railroad freight cars so provided meets the requirements under this section.
(3)Compliance
(A)Valid certification requiredAt the time a railroad freight car begins operation on the United States freight railroad interchange system, the manufacturer of such railroad freight car shall have valid certification described in paragraph (2) for the year in which such car begins operation. (B)Registration of noncompliant cars prohibitedA railroad freight car manufacturer may not register, or cause to be registered, a railroad freight car that does not comply with the requirements under this section in the Association of American Railroad’s Umler system.
(4)Civil penalties
(A)In generalA railroad freight car manufacturer that has manufactured a railroad freight car for operation on the United States freight railroad interchange system that the Secretary of Transportation determines, after written notice and an opportunity for a hearing, has violated this section is liable to the United States Government for a civil penalty of at least $100,000, but not more than $250,000, for each such violation for each railroad freight car. (B)Prohibition for violationsThe Secretary of Transportation may prohibit a railroad freight car manufacturer with respect to which the Secretary has assessed more than 3 violations under subparagraph (A) from providing additional railroad freight cars for operation on the United States freight railroad interchange system until the Secretary determines—
(i)such manufacturer is in compliance with this section; and (ii)all civil penalties assessed to such manufacturer pursuant to subparagraph (A) have been paid in full..
(b)Clerical amendmentThe chapter analysis for chapter 207 of title 49, United States Code, is amended by adding at the end the following:   20704. Requirements for railroad freight cars entering service in the United States..  